J-A26016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MATTHEW R. GRILLO                       :   IN THE SUPERIOR COURT OF
              Appellant                 :        PENNSYLVANIA
                                        :
                                        :
             v.                         :
                                        :
                                        :
PENN CENTRAL CORPORATION A/K/A          :
AMERICAN PREMIER                        :   No. 32 EDA 2021
UNDERWRITERS, INC. AND                  :
CONSOLIDATED RAIL CORPORATION           :
                                        :
                   Appellees

              Appeal from the Order Entered December 3, 2020
            In the Court of Common Pleas of Philadelphia County
                    Civil Division at No: No. 190902710

BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

MEMORANDUM BY STABILE, J.:                         FILED MARCH 22, 2022

      Appellant Matthew R. Grillo brought this action under the Federal

Employers’ Liability Act (“FELA”), 45 U.S.C. §§ 51-60, against Appellees

Consolidated Rail Corporation (“Conrail”) and Penn Central Corporation a/k/a

American Premier Underwriters, Inc. (“Penn Central”).       On December 3,

2020, the Court of Common Pleas of Philadelphia County (“trial court”)

entered an order dismissing his action under the doctrine of forum non

conveniens without prejudice to Appellant’s right to file his action in a more

appropriate forum. We vacate the order of dismissal and remand for further

proceedings due to the trial court’s consideration of improper factors in its

analysis.
J-A26016-21



        The factual and procedural history of this case is as follows.      On

September 20, 2019, Appellant filed a FELA action against Appellees in the

trial court alleging that he was injured during the course of his railroad

employment when he was exposed to hazardous substances, causing him to

develop esophageal and larynx cancer. It is undisputed that Appellees are

Pennsylvania corporations, and that the principal place of business of both

Appellees is in Philadelphia County.

          Appellant’s complaint and his answers to Appellees’ discovery

requests demonstrate that he has never lived in Pennsylvania. He resided in

New Jersey from 1949 to 2001 and has resided in South Carolina since

2001. Appellant worked for Penn Central in New Jersey from 1974 to 1976,

and he worked for Conrail from 1976 to 1981 and from 1984 to 1997.1

Appellant first worked as a clerk and later as a stevedore.       Although he

visited Philadelphia several times over the years, these visits were to resolve

matters such as payroll issues, an interview for a new position, or union

representative duties, nothing that concerned his job duties or the exposures

to hazardous substances alleged in his complaint.         He never received

treatment from any licensed physician within Pennsylvania.        He received

medical diagnoses and treatment for his claimed injuries in South Carolina

and New York.

____________________________________________


1   Appellant worked for New Jersey Transit from 1981 to 1984.




                                           -2-
J-A26016-21


      Appellant identified fifteen potential witnesses, consisting of thirteen

fact witnesses and two experts.            Five fact witnesses allegedly live in

Pennsylvania, while the other nine live outside of Pennsylvania, including

four in New Jersey and others in South Carolina, New York, Massachusetts

and Florida. The two expert witnesses live in Virginia and Tennessee.

      Four     fact   witnesses,   Appellant   claimed,     worked   for   Conrail    in

Philadelphia    and    had   information    relevant   to   Conrail’s   policies     and

procedures relating to employee safety.            Three of these four live in

Pennsylvania: Marcia Comstock, Conrail’s former medical director, Ramon

Thomas, Conrail’s former industrial hygiene manager, and Paul Kovac,

Conrail’s former claims manager.        The fourth, William Barringer, Conrail’s

former safety director, lives in Florida.

      Appellant failed to identify the Pennsylvania address of the fifth

witness, Richard Savior, or the substance of his testimony.

      On June 26, 2020, Appellee Conrail moved to dismiss Appellant’s

action without prejudice on the basis of forum non conveniens.               Appellee

Penn Central joined in this motion several days later. Conrail contended in

its motion that multiple factors overcame Appellant’s choice of Philadelphia

County as the forum for this case, including (1) none of the potential fact

witnesses, or any other sources of proof, are located in Philadelphia County

or Pennsylvania; (2) Conrail would be denied the availability of compulsory

process for the attendance of unwilling witnesses, since they would be


                                        -3-
J-A26016-21


located outside the subpoena power of Philadelphia County; (3) the cost of

obtaining   the   attendance   of   willing    witnesses   would   be   great   and

unnecessary, particularly when Appellant’s case could be more conveniently

filed in New Jersey; (4) if Conrail and the court determined that a view of

the premises would be appropriate in this matter, Conrail would likely be

denied the opportunity to see Appellant’s workplace and job duties in New

Jersey; and (5) there is no reason to burden the courts, taxpayers, and jury

pool of Philadelphia County with matters that are more appropriately

resolved in another state. Conrail stated that it would rely on testimony by

Appellant’s former supervisors, superintendents and co-workers who have

personal knowledge of his job duties and job requirements, and that “none

of [these witnesses] are located in Philadelphia.”            Conrail’s Motion To

Dismiss, at ¶ 14 (emphasis added). Conrail, however, did not identify these

witnesses or provide their addresses.         Conrail also stipulated that it would

“submit to service of process within a reasonable time after dismissal of this

suit to allow [Appellant] to re-file his claim, and it will not use dismissal of

the Philadelphia County action as a basis for a statute of limitations

defense.” Id. at ¶ 41.

      On July 15, 2020, Appellant filed a response in opposition to the

motion to dismiss.       Appellant argued that Appellees had their principal

places of business in Philadelphia, and Appellees created policies and




                                      -4-
J-A26016-21


practices in their Philadelphia headquarters that denied Appellant a safe

workplace in violation of the FELA.

      On September 30, 2020, the trial court denied Appellees’ motion to

dismiss. On October 27, 2020, this Court issued its precedential opinion in

Ficarra v. Consolidated Rail Corporation, 242 A.3d 323 (Pa. Super.

2020), affirming the dismissal of eight FELA lawsuits against Conrail on

grounds of forum non conveniens.         On November 16, 2020, relying on

Ficarra, Conrail filed a motion in the present case for reconsideration of the

September 30, 2020 order. On the same day, Penn Central joined in this

motion. On November 24, 2020, Appellant filed a response in opposition to

the motion for reconsideration. Attached to Appellant’s response were (1) a

letter from a private detective, Dan Levine, detailing his investigation into

the whereabouts of the four Conrail employees whom Appellant said would

testify about Conrail’s policies and practices on employee safety (Comstock,

Barringer, Thomas and Kovac), and (2) transcripts of Barringer’s and

Thomas’s 2019 testimony in another FELA trial in Philadelphia County.

      On December 3, 2020, the trial court granted the motion for

reconsideration and dismissed Appellant’s complaint without prejudice for

refiling in New Jersey or any other appropriate jurisdiction within 90 days of

the order. The order stated that if this action is refiled within 90 days of this

order, the filing date to be used for statute of limitations purposes in the

refiled action shall be September 20, 2019, the date Appellant commenced


                                      -5-
J-A26016-21


the present action in Philadelphia.            Appellant filed a timely appeal to this

Court, and both Appellant and the trial court complied with Pa.R.A.P. 1925.

       On March 3, 2021, Appellant filed a FELA action against Appellees in

Essex County Superior Court, New Jersey at No. ESX-L-001734-21.                   The

docket in the New Jersey case indicates that this case remains active.2

       Appellant raises three questions in this appeal:

       1. Whether the Trial Court abused its discretion in finding that
       weighty reasons existed to support dismissal under the doctrine
       of forum non conveniens.

       2. Whether the Trial Court abused its discretion by granting
       [Appellees’] Motion to Dismiss on the basis of forum non
       conveniens where the negligent actions, inactions, and decisions
       made in Philadelphia by Philadelphia-based corporate employees
       ultimately failed to provide [Appellant] with a reasonably safe
       workplace that he was entitled to under the FELA.

       3. Whether the Trial Court abused its discretion by granting
       [Appellees’] Motion to Dismiss on the basis of forum non
       conveniens in considering the inconvenience of [Conrail’s]
       unnamed hypothetical fact witnesses over the inconvenience of
       [Appellant’s] four named fact witnesses [who] reside in the
       Philadelphia area.

Appellant’s Brief at 2-3. These questions boil down to one issue: whether

the trial court abused its discretion by dismissing Appellant’s action under

the doctrine of forum non conveniens.


____________________________________________


2 Although we generally cannot take judicial notice of records from other
cases, we can take judicial notice of other proceedings involving the same
parties, such as Appellant’s action against Appellees in New Jersey.
Hvizdak v. Linn, 190 A.3d 1213, 1218 n.1 (Pa. Super. 2018).



                                           -6-
J-A26016-21


      We review orders of dismissal based on forum non conveniens for

abuse of discretion.    Rahn v. Consolidated Rail Corporation, 254 A.3d

738, 747 n.6 (Pa. Super. 2021).        “[I]f, there is any [factual basis in the

record] for the trial court’s decision, the decision must stand.” Id. An error

of law or a manifestly unreasonable judgment may constitute an abuse of

discretion, and such errors are reviewed de novo. Id.

      FELA affords the plaintiff a “substantial right” to select the forum in

which to file his or her FELA claims. 45 U.S.C. § 56. Notwithstanding this

right, the doctrine of forum non conveniens permits the trial court to dismiss

a case in whole or in part if it “finds that in the interest of substantial justice

the matter should be heard in another forum[.]” 42 Pa.C.S.A. § 5322(e);

see also Hovatter v. CSX Transp., Inc., 193 A.3d 420, 425-26 (Pa.

Super. 2018) (FELA does not heighten deference afforded to plaintiff’s choice

of forum in context of forum non conveniens). Our courts lack the authority

to transfer matters to courts of our sister states; rather, when appropriate,

our courts should dismiss the action to permit re-filing in another state.

Rahn, 254 A.3d at 747.

      The forum non conveniens doctrine “provides the court with a means

of looking beyond technical considerations such as jurisdiction and venue to

determine whether litigation in the plaintiff’s chosen forum would serve the

interests of justice under the particular circumstances.”      Id. at 747.    Two

main factors guide the determination on whether the plaintiff has chosen a


                                       -7-
J-A26016-21


proper forum.    Id. at 248.       One factor is whether the plaintiff has an

available alternative forum to refile claims if they are dismissed.         Id.

Appellant does not claim that he lacks an alternative forum; indeed, he has

refiled his action in New Jersey.      The second factor, which Appellant does

dispute, is whether “weighty reasons” justify the court’s decision to alter the

plaintiff’s choice of forum.     Id.   To analyze this question, the court must

consider multiple private and public interests. Id. Private interests include

      the relative ease of access to sources of proof; availability of
      compulsory process for attendance of unwilling, and the cost of
      obtaining attendance of willing, witnesses; possibility of view of
      premises, if view would be appropriate to the actions; and all
      other practical problems that make trial of a case easy,
      expeditious and inexpensive. There may also be questions as to
      the enforceability of a judgment if one is obtained. The court
      will weigh relative advantages and obstacles to a fair trial.

Id. Factors of public interest

      also have place in applying the doctrine.            Administrative
      difficulties follow for courts when litigation is piled up in
      congested centers instead of being handled at its origin. Jury
      duty is a burden that ought not to be imposed upon the people
      of a community which has no relation to the litigation. There is
      appropriateness, too, in having the trial ... in a forum that is at
      home with the state law that must govern the case, rather than
      having a court in some other forum untangle problems in conflict
      of laws, and in law foreign to itself.

Id.

      In recent years, this Court has decided multiple appeals concerning

whether forum non conveniens applies to FELA cases brought by out-of-state

plaintiffs in Pennsylvania against railroad companies (mostly Conrail and

Penn Central). In all of these cases, the plaintiffs identified the same four

                                        -8-
J-A26016-21


witnesses from Pennsylvania that would testify on their behalf that Appellant

has proffered in this case: Comstock, Barringer, Thomas and Kovac. In one

case, we held that the trial court properly denied the railroad companies’

motion to dismiss.     Robbins for Estate of Robbins v. Penn Central

Corporation, 212 A.3d 81 (Pa. Super. 2019).           Subsequent to Robbins,

however, we have repeatedly held that the trial court acted within its

discretion by dismissing the actions on the ground of forum non conveniens.

See    Rahn,   supra;    Lyndes,      supra;    Stevens     v.     Penn   Central

Corporation, 251 A.3d 798 (Pa. Super. 2021); DeAngelis for Estate of

Bloom v. Penn Central Corporation, 251 A.3d 432 (Pa. Super. 2021);

Burnett v. Penn Central Corporation, 250 A.3d 1240 (Pa. Super. 2021);

Hurt for Estate of Jones v. Penn Central Corporation, 250 A.3d 1227

(Pa. Super. 2021); Wallace v. Penn Central Corporation, —A.3d—, 2022

WL 402952 (Pa. Super., Feb. 10, 2022) (unpublished); Sacco v. Penn

Central Corporation, —A.3d—, 2021 WL 4305876 (Pa. Super., Sep. 22,

2021) (unpublished); Favire v. Consolidated Rail Corporation, —A.3d—,

2021 WL 4279772 (Pa. Super., Sep. 21, 2021) (unpublished); Chatman v.

Consolidated Rail Corporation, —A.3d—, 2021 WL 4167787 (Pa. Super.,

Sep.   14,   2021)   (unpublished).      In    another   decision,    Ficarra   v.

Consolidated    Rail    Corporation,    242    A.3d   323   (Pa.    Super.   2020)

(consolidating nine cases for purposes of disposition), we vacated orders

denying motions to dismiss in eight cases, and we denied dismissal in one


                                      -9-
J-A26016-21


case because it was trial-ready due to completion of discovery and the

selection of a trial term.

      The trial court gave a series of reasons for finding forum non

conveniens. Many of these reasons were proper grounds for finding forum

non conveniens under our post-Robbins decisions, including the following:

(1) Appellant has received treatment for his alleged injuries in South

Carolina and New York and not Philadelphia County; (2) Appellant has lived

in New Jersey and South Carolina, but never Philadelphia County; (3)

Appellant has never worked in Philadelphia County and only worked for

Appellees in New Jersey; (4) the expert witnesses that Appellant plans to

call both are located in Virginia and Tennessee; (5) Appellant admits in his

deposition testimony that he was only exposed to harmful substances in New

Jersey; (6) there is no proof that any evidence related to the injury,

including but not limited to Appellant’s medical records, are in Philadelphia

County; (7) Appellant fails to provide any proof that one of his fact

witnesses, Richard Savior, lives in Pennsylvania, and fails to identify the

substance of his testimony; and (8) another fact witness, William Barringer,

lives in Florida, so Pennsylvania plainly is an inconvenient forum for him.

Trial Ct. Op., 2/9/21, at 17-19.

      Two other reasons given by the trial court for finding forum non

conveniens, however, were improper. First, the trial court determined that




                                   - 10 -
J-A26016-21


Appellant failed to demonstrate that several persons he identified as fact

witnesses lived in Pennsylvania. The court stated:

     [Appellant] attached a report as an Exhibit prepared by
     [detective] Dan Levine on November 24, 2020, stating that on
     November 5, 2020, he was contacted by [Appellant]’s counsel to
     confirm the residential addresses of the four former Conrail
     employees. Regarding Maria Comstock, on November 5, 2020,
     her information was entered into a database and returned with
     an address in Norristown, PA.       However, when her alleged
     telephone number was called on November 16, 2020, there was
     a generic voicemail. On November 17, 2020, the detective sent
     a certified envelope addressed to the alleged address given by
     the database. For Ramon Thomas, on November 5, 2020, his
     information was [run] through a database. On November 17,
     2020, a certified envelope was sent to Mr. Thomas[,] and on
     November 20, 2020, Mr. Thomas contacted the detective
     confirming that he lives in Yardley, PA. On November 5, 2020,
     Paul Kovac’s information was [run] through a database with his
     alleged address being in Hatboro, PA. A landline number was
     called, and an answering machine stated that the caller has
     reached the Kovacs.       On November 17, 2020, a certified
     envelope was sent to the alleged address.

Trial Ct. Op. at 17-18. Nonetheless, the court concluded that there was no

proof that these witnesses lived in Pennsylvania. Id. at 19. This finding was

manifestly unreasonable.   The evidence clearly demonstrates that Thomas

lives in Pennsylvania, since a database search provided a Pennsylvania

address for him, a certified envelope was mailed to him on November 17,

2020, and he contacted the detective three days later and confirmed that he

lives in Yardley, Pennsylvania. There also is some evidence that Kovac and

Comstock live in Pennsylvania, since a database search yielded Pennsylvania

addresses for both individuals, and Kovac’s answering machine stated that

the called had reached the Kovacs.

                                     - 11 -
J-A26016-21


        The second improper reason given by the court was that in 2019,

Barringer and Thomas testified for the plaintiff in another FELA trial, 3 but the

jury returned a defense verdict, thus indicating that it did not “heavily

weigh” Barringer’s and Thomas’s testimony. Id. at 17; see also id. at 19

(“the jury [in Nouse] clearly found that testimony of Mr. Thomas and Mr.

Barringer had little weight because the jury found for Defendants”). In our

view, the defense verdict in Nouse does not indicate that the jury gave

“little weight” to Thomas’s or Barringer’s testimony.       It might have taken

this testimony quite seriously yet found other overriding reasons for finding

in favor of the defense.         Furthermore, and more importantly, under our

forum non conveniens cases, the jury’s opinion of the witnesses’ testimony

in Nouse is completely irrelevant to whether Pennsylvania is a convenient

forum for the present case.         The private and public factors that the court

must consider during forum non conveniens analysis, Rahn, 254 A.3d at

748, do not include consideration of the weight that the jury will give to a

proposed witness’s testimony.

        Thus, while many of the reasons in the court’s forum non conveniens

ruling were proper, two reasons were not—and we cannot tell how much

these reasons affected the court’s exercise of its discretion.      We therefore

believe that the proper remedy under these circumstances is to remand this

____________________________________________


3   Nouse v. Penn Central, No. 1801-05260 (Phila. Cty.).



                                          - 12 -
J-A26016-21


case to the trial court for reconsideration of the evidence. The court should

apply only proper factors to the evidence, Rahn, 254 A.3d at 748, and

obviously refrain from considering the two factors identified above as

improper.

     Order of dismissal vacated. Case remanded for further proceedings in

accordance with this Memorandum. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2022




                                   - 13 -